Case 4:20-cv-00233-ALM-CAN Document 37 Filed 03/26/21 Page 1 of 4 PageID #: 198




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  LILIANE HAKIZIMANA                               §
                                                   §    Civil Action No. 4:20-CV-233
  v.                                               §    (Judge Mazzant/Judge Nowak)
                                                   §
  WELLS FARGO BANK, N.A.                           §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On December 30, 2020, the report of the Magistrate Judge (Dkt. #27) was entered containing

 proposed findings of fact and recommendations that Defendant Wells Fargo Bank, N.A.’s Motion

 for Summary Judgment (Dkt. #16) be granted.

        The Court initially adopted the Magistrate Judge’s report and entered a Memorandum

 Adopting same and Final Judgment on January 29, 2021 (Dkts. #29; #30). Subsequently, the Court

 received correspondence from Plaintiff Liliane Hakizimana stating she had not received any

 correspondence from the Court since November 18, 2020, and requesting “adequate time as the

 court will allow to receive these action documents and prepare proper response as required”

 (Dkt. #31). The Memorandum Adopting and Final Judgment were withdrawn (Dkt. #32), and

 Plaintiff was given an additional thirty days to file any objections (Dkt. #33). Plaintiff filed

 Objections on March 10, 2021 (Dkt. #35). Plaintiff’s Objections do not call into question any of

 the findings by the Magistrate Judge; instead, Plaintiff advances that she would like an opportunity

 to go to mediation or to have a hearing, to work with Defendant on loan modification, and that she

 has not received or reviewed the exhibits to Defendant’s Motion for Summary Judgment.
Case 4:20-cv-00233-ALM-CAN Document 37 Filed 03/26/21 Page 2 of 4 PageID #: 199




 Defendant filed a response, requesting the Court adopt the Magistrate Judge’s report rather than

 permit Plaintiff’s “dilatory tactic” (Dkt. #36).

        Having received the report of the Magistrate Judge, considered Plaintiff’s Objections

 (Dkt. #35) and Defendant’s Response (Dkt. #36), and conducted a de novo review, the Court is of

 the opinion that the findings and conclusions of the Magistrate Judge are correct and adopts the

 Magistrate Judge’s report as the findings and conclusions of the Court.

                   OBJECTIONS TO REPORT AND RECOMMENDATION

        A party who files timely written objections to a magistrate judge’s report and

 recommendation is entitled to a de novo review of those findings or recommendations to which

 the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)–(3).

        Plaintiff’s Objections do not dispute any of the Magistrate Judge’s underlying findings.

 Only objections that are sufficiently specific to focus the district court’s attention on the factual

 and legal issues in dispute must be considered. Dukes v. Shanklin, No. 4:19-CV-242, 2020 WL

 415718, at *1 (E.D. Tex. Jan. 26, 2020). The Magistrate Judge found that Plaintiff’s claims are

 without merit because there was a timely recission of acceleration prior to the expiration of the

 statute of limitations and there is no evidence that Plaintiff is current on her mortgage payments.

 As Defendant aptly points out (Dkt. #36 at p. 2), Plaintiff does not challenge or otherwise disagree

 with the findings of the Magistrate Judge, and there is nothing in the record to indicate that Plaintiff

 has evidence to demonstrate a genuine issue of material fact on her claims. See Paselk v. Bayview

 Loan Servicing, LLC, No. 4:13-CV-262, 2015 WL 224781, at *2 (E.D. Tex. Jan. 15, 2015), aff’d,

 627 F. App’x 392 (5th Cir. 2015). Plaintiff’s Objections fail for this reason alone.

        Even were that not the case, beginning with Plaintiff’s final objection, Plaintiff’s statement

 that she “ha[s] not received or seen throughout this court filing” Defendant’s summary judgment




                                                    2
Case 4:20-cv-00233-ALM-CAN Document 37 Filed 03/26/21 Page 3 of 4 PageID #: 200




 exhibits is contradicted by the record.      The Motion for Summary Judgment was filed on

 September 30, 2020, at a time when Plaintiff was represented by counsel (Dkt. #16). Plaintiff’s

 counsel received the exhibits. Moreover, upon granting Plaintiff’s former counsel’s motion to

 withdraw (Dkt. #24), the Court ordered the Clerk of Court to send Plaintiff via certified mail a

 copy of the Motion for Summary Judgment (Dkt. #25). The postal service reflects delivery of the

 mail item. In addition, Plaintiff’s former counsel informed the Court that Plaintiff was provided a

 copy of her “file maintained in this case” and informed of her obligation to respond to the Motion

 for Summary Judgment (Dkt. #22). Further, under the local rules, “the allowance of an oral

 hearing shall be within the sole discretion of the judge to whom the motion is assigned.” Eastern

 District of Texas Local Rule CV-7(g). The Court can and has resolved the issues without the need

 for a hearing. In the instant cause, particularly given that Plaintiff has not raised any substantive

 objections to the findings, a hearing is not necessary. Finally, as to Plaintiff’s requests to proceed

 to mediation and to discuss with Defendant a loan modification, the Court ordered the Parties to

 participate in mediation in this case on or before October 31, 2020 (Dkt. #15). Such deadline was

 abated as granting of the motion for summary judgment results in the disposal of Plaintiff’s claims

 in their entirety (Dkt. #23). There are no live disputes remaining to be mediated. In sum,

 Plaintiff’s Objections are overruled.

                                           CONCLUSION

        Having considered Plaintiff Liliane Hakizimana’s Objections (Dkt. #35) and Defendant

 Wells Fargo Bank, N.A.’s Response (Dkt. #36), the Court adopts the Magistrate Judge’s Report

 and Recommendation (Dkt. #27) as the findings and conclusions of the Court. Accordingly,




                                                   3
    Case 4:20-cv-00233-ALM-CAN Document 37 Filed 03/26/21 Page 4 of 4 PageID #: 201




.          It is therefore ORDERED that Defendant Wells Fargo Bank, N.A.’s Motion for Summary

     Judgment (Dkt. #16) is GRANTED. Plaintiff Liliane Hakizimana’s claims are DISMISSED

     WITH PREJUDICE.

           IT IS SO ORDERED.

           SIGNED this 26th day of March, 2021.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                4
